Citation Nr: 9904302	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of a left 
arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel







INTRODUCTION

The veteran had active military service from March 1994 to 
September 1996.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in May 1997.  In June 
1997, she was provided with a statement of the case and 
submitted her substantive appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained.

2.  There is clear and unmistakable evidence, as indicated by 
the veteran's service medical records as well as by her own 
contentions, that the veteran's asthma and residuals of a 
left arm injury pre-existed her active military service.

3.  The veteran's asthma preexisted active service, and the 
medical evidence of record does not demonstrate that the 
disorder underwent an increase in severity (aggravation) 
beyond the natural progress of the disease during service.

4.  The veteran's residuals of a left arm injury preexisted 
active service, and the medical evidence of record does not 
demonstrate that the disorder underwent an increase in 
severity (aggravation) beyond the natural progress of the 
condition during service.





CONCLUSIONS OF LAW

1.  The veteran's asthma was neither incurred in nor 
aggravated by her active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).

2.  The veteran's residuals of a left arm injury were neither 
incurred in nor aggravated by her active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records reveals that, upon 
entrance examination, the veteran gave a history of childhood 
asthma; she also gave a history of having broken her left arm 
in 1981, when she was seven years old, and having had no 
problems with it since.  All pertinent medical findings were 
negative on the examination.  The veteran's history was not 
considered disqualifying from service.

On April 3, 1994, during her first week in service, the 
veteran reported difficulty breathing while cleaning a deck 
with a Clorox solution.  She reported having had this problem 
before, brought on by exposure to hairspray and air 
freshener.  At the time of assessment by medical personnel, 
the difficulty was resolved.  She was advised to avoid 
Clorox.  In June 1994, she complained of a sharp pain in her 
left arm, of four weeks' duration.  She reported hitting the 
arm against the butt of a rifle, and denied any other history 
of trouble with the arm.  The assessment was of a contusion, 
and she was given Motrin and instructed to use ice.  A month 
later, in July, she reported that the left arm still hurt.  
The assessment was of left forearm pain, and she was advised 
to use ice as needed.  In August 1994, the arm was indicated 
to be improving, although she still reported pain.  In 
October 1994, she gave a history that her left arm had gotten 
hit while playing basketball in July and that the elbow had 
popped out and a friend popped it back in.  She also said the 
arm had been hit by a football the day before and was again 
painful.  X-ray study reported a ulna congenitally shorter 
than the radius, and indicated the veteran was predisposed to 
abnormal carpal bone alignment and arthritis of the radial 
carpal joint.  After that October 1994 treatment, the 
veteran's service medical records are negative for any 
further complaints regarding her left arm.

Further review of service medical records reveals complaints 
of shortness of breath in December 1994, although findings 
indicated no dyspnea at that time and the examination was 
normal.  The veteran underwent a pulmonary function test in 
December 1994, which indicated reduced expiration flow 
volumes suggestive of restriction.    She was prescribed 
Prednisone.  In February 1995, she was treated for an asthma 
attack.  She demonstrated noticeable wheezing and dyspnea, 
and was provided with a nebulizer for treatment.  An 
evaluation in March 1995 concluded that the veteran had mild 
exercise-induced asthma.  She was given Azmacort and 
Proventil.  She was treated for asthma attacks in June 1995, 
September 1995, and November 1995, and advised to continue 
her medications on each occasion.  She underwent an 
evaluation at the pulmonary clinic, in February 1996, March 
1996, and May 1996, and these records concluded that her 
asthma had existed prior to service and was not considered 
service-aggravated.  It was noted that the veteran was 
advised of this assessment.  On separation examination in 
June 1996, her history of a fracture of the left forearm was 
noted.  Her history of asthma was also noted and a diagnosis 
of bronchial asthma was indicated.  There were no other 
pertinent findings.

The veteran underwent a VA examination in March 1997.  She 
complained of asthma attacks and a painful left arm.  She 
stated that she had experienced intermittent asthma attacks 
since childhood, for which no specific allergen had been 
detected.  She stated she now has one attack per month 
despite the use of Azmacort, 8 puffs daily on a regular 
basis.  She indicated that, when attacks occur, she uses 
Proventil, 4 puffs daily, which relieves symptoms 
immediately.  She stated attacks are bought on by strenuous 
exercise or when she is overly hot.  She denied chronic 
cough, expectoration, or other pulmonary symptoms.  Chest 
examination revealed symmetrical chest with good expansion, 
with lungs entirely clear and without wheezes.  She showed no 
evidence of cough or dyspnea during the examination.  

With regard to her left arm, the veteran, at the examination, 
reported a history of having injured the arm in boot camp and 
being diagnosed with a short ulna.  She reported intermittent 
pain along the ulna, radiating to the wrist and the left 
fifth finger, more constant since her discharge.  She 
reported taking Motrin twice weekly for pain.  No specific 
aggravating factors or flare-ups were elicited.  Examination 
of the left ulna was entirely within normal limits.  
Examination of the left wrist was also entirely within normal 
limits, with no limitation of motion, swelling, tenderness, 
or deformity.  The left fifth finger was also entirely within 
normal limits.  Grip strength and dexterity were within 
normal limits.  No abnormality could be detected.  The 
diagnosis was history of chronic asthma, controlled by 
medication, without abnormal chest X-ray study.  The 
diagnosis for the left arm was residual of a left arm injury 
with history of short ulna with associated wrist pain and 
abnormal X-ray study.  Radiology findings of the left arm 
indicated a shortened ulna producing a negative ulnar 
variance, with associated broadening of the distal radius, 
and slight widening of the left scapho-lunate joint.

With her substantive appeal, received in June 1997, the 
veteran submitted an insurance bill which showed payment for 
emergency room services and respiratory services which 
occurred in April 1997.  The veteran contended that this bill 
was as the result of an asthma attack.

II.  Analysis

The veteran and her representative contend, in essence, that 
service connection is warranted for asthma and residuals of a 
left arm injury.  She acknowledges in her contentions that 
both of those disorders existed prior to her service.  She 
contends, however, that her asthma became worse in service.  
She notes that she had asthma attacks several times in 
service and she argues that her exercise in service made the 
asthma worse.  She also argues that she hurt her left arm in 
boot camp and also while playing basketball in service, and 
that these incidents caused her current left arm pain.  In 
summary, she contends that her claimed disorders are worse 
now than they were before service, and she argues that 
service connection should be granted because they were 
aggravated by service.

Initially, the Board finds that the veteran's claims seeking 
service connection for asthma and residuals of a left arm 
injury are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented claims which are not 
inherently implausible.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Furthermore, in regard to all the 
veteran's claims, the Board notes we are satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issues on appeal.  No 
further assistance to the veteran is required to comply with 
the duty to assist her, as mandated by 38 U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claims on their merits and account for the evidence which 
it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  For a claim to be denied on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, supra, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
enlistment examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet.App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet.App. 228, 232 (1991).  Also, temporary 
flare-ups, even in service, will not be considered to 
establish an increase in severity.  See Hunt v. Derwinski, 1 
Vet.App. 292, 295 (1991).

Regarding the veteran's asthma, as noted in the Factual 
Background discussed hereinabove, her asthma was not 
demonstrated upon entrance examination (although she did give 
a history of having asthma since childhood).  Nonetheless, 
numerous subsequent service medical records demonstrated that 
the veteran experienced asthmatic flare-ups following 
exercise in service.  However, although she was treated for 
asthma attacks on a number of occasions in service, there is 
no indication within the service medical records that her 
asthma underwent any permanent increase in severity.  To the 
contrary, the pulmonary clinic in service, after examination 
of the veteran, concluded that her asthma had existed prior 
to entry into service and had not been aggravated by service.  
These records indicate the veteran was informed of those 
findings, and was offered an opportunity to rebut them; but 
she did not dispute the findings.  The most recent VA 
examination, following the veteran's service, simply 
diagnosed a history of chronic asthma, controlled by 
medication.

Based upon careful review of this evidentiary record, the 
Board finds that service connection for asthma is not 
warranted.  The entire evidence of record, as discussed 
above, does not show that the claimed disability was incurred 
in or permanently aggravated beyond the natural progress of 
the disorder during service.  In particular, the veteran 
consistently has given a history of her asthma existing since 
childhood.  We acknowledge that her history alone would not 
otherwise rebut the presumption of soundness.  However, in 
combination with the service medical records, particularly 
the findings of the pulmonary clinic, that her asthma did 
pre-exist service and was not aggravated therein, the Board 
finds that the presumption of soundness is rebutted in this 
case by clear and unmistakable evidence.  See Crowe, supra, 
at 246.

Furthermore, having found that her asthma existed prior to 
service, the Board notes that there is simply no evidence of 
record to indicate that the disorder underwent any increase 
in severity during service.  Instead, the Board finds that 
the veteran only experienced flare-ups in service, that is 
intermittent attacks during service which were associated 
with physical exercise.  Accordingly, the Board finds that 
the veteran's asthma did not undergo an increase in severity 
during wartime service.  See 38 C.F.R. § 3.306(b); see also 
Crowe, supra.  It is clear from the record that the in-
service manifestation of asthma was a temporary flare-up 
following strenuous activity.  Such temporary flare-ups, 
however, do not constitute an increase in severity warranting 
a grant of service connection.  See Hunt, supra.

Turning now to the veteran's claim regarding residuals of a 
left arm injury, the Board notes that the evidentiary record 
also demonstrates that she gave a history of having broken 
the arm during childhood.  As with her asthma, no pertinent 
findings were made regarding the left arm during entrance 
examination and she was treated for arm pain following 
contusions to the left arm in service.  However, X-ray study 
in October 1994 reported an ulna congenitally shorter than 
the radius, and indicated the veteran was predisposed to 
abnormal carpal bone alignment and arthritis of the radial 
carpal joint.  The veteran had no further treatment after 
that in service.  Most recent VA examination, following the 
veteran's service, revealed entirely normal findings with the 
exception of X-ray study evidence which was essentially 
unchanged since 1994.

As above, based upon careful review of the evidentiary 
record, the Board finds that service connection for residuals 
of a left arm injury is not warranted.  The entire evidence 
of record, as discussed above, does not show that the claimed 
disability was incurred in or permanently aggravated beyond 
the natural progress of the disorder during service.  In 
particular, the veteran has given a history of her left arm 
having been broken during her childhood.  While her history 
alone would not otherwise rebut the presumption of soundness, 
her service medical records, in particular the X-ray study 
which concluded that there was a congenital deformity 
unrelated to any injury that occurred in service, 
demonstrates conclusively that her left arm injury pre-
existed service and was not aggravated thereby.  Therefore, 
the Board finds that the presumption of soundness as to her 
left arm is rebutted in this case by clear and unmistakable 
evidence.  See Crowe, supra, at 246.

Furthermore, having found that her left arm disorder existed 
prior to service, the Board notes that there is no evidence 
of record to indicate that the disorder underwent any 
increase in severity during service.  Instead, the Board 
finds that the veteran only experienced flare-ups of pain, 
following incidents of contusions being suffered in service.  
There is no competent evidence of record of a worsening of 
her preexisting condition as a result of these contusions in 
service.  Accordingly, the Board finds that the veteran's 
residuals of a left arm injury did not undergo an increase in 
severity during service.  See 38 C.F.R. § 3.306(b); see also 
Crowe; Hunt, supra.  As there is no medical evidence of 
aggravation of the veteran's residuals of a left arm injury 
during her service, the Board finds her contentions are 
without merit.

As to all the veteran's claims, the Board has carefully 
considered the contentions and arguments advanced by her and 
her representative, and it is clear that she is sincere in 
her belief that her claimed asthma and residuals of a left 
arm injury were aggravated by her service.  However, inasmuch 
as the veteran is offering her own medical opinion, we would 
note that the record does not indicate that she has any 
professional medical expertise.  See Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

In reaching our decision, the Board has also considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  Accordingly, service connection 
must be denied, as the preponderance of the evidence is 
against the claims.


ORDER

Service connection for asthma and residuals of a left arm 
injury is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

